Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  May 12, 2006                                                                          Clifford W. Taylor,
                                                                                                Chief Justice

  128715                                                                              Michael F. Cavanagh
  128283                                                                              Elizabeth A. Weaver
                                                                                             Marilyn Kelly
                                                                                        Maura D. Corrigan
  JOHN R. JACOBS,                                                                     Robert P. Young, Jr.
             Plaintiff-Appellee,                                                      Stephen J. Markman,
                                                                                                     Justices
  v     	                                                  SC: 128715
                                                           COA: 258271
                                                           Oakland CC: 91-405664-NO
  TECHNIDISC, INC., and PRODUCER’S 

  COLOR SERVICES, INC.,

           Defendants-Appellees, 

  and 


  MICHIGAN MUTUAL INSURANCE

  COMPANY n/k/a AMERISURE MUTUAL

  INSURANCE COMPANY, 

             Intervenor-Appellant.  

  _________________________________________/ 


  MARCIA VAN TIL, 

           Plaintiff-Appellant, 

  v    	                                                   SC: 128283
                                                           COA: 250539
                                                           Ottawa CC: 02-042717-NO
  ENVIRONMENTAL RESOURCES 

  MANAGEMENT, INC.,

             Defendant-Appellee. 

  _________________________________________/ 


          On November 3, 2005, we granted leave to appeal in these cases and ordered that
  they be argued and submitted to the Court together. 474 Mich 913, 914 (2005). On
  May 2, 2006, the Court heard oral argument. On order of the Court, the parties are
  DIRECTED to file supplemental briefs, within 42 days of the date of this order,
  addressing the likely practical consequences that would result if this Court were to
  overrule Sewell v Clearing Machine Corp, 419 Mich 56 (1984). The supplemental briefs
  shall also discuss the factors that a court is to consider before overruling a prior decision,
  as set forth in Robinson v City of Detroit, 462 Mich 439, 464 (2000). In particular, the
  briefs shall discuss (1) the effect of overruling Sewell, supra, on reliance interests and
  whether overruling would work an undue hardship because of that reliance, and (2)
                                                                                                               2

whether overruling Sewell, supra, would produce not just readjustments, but practical
real-world dislocations. Robinson, supra at 466. Other participants that have previously
submitted briefs in these cases, including the Workers’ Compensation Law Section of the
State Bar of Michigan, Michigan Defense Trial Counsel, Inc., the Michigan Trial
Lawyers Association, and the Attorney General on behalf of the director of the Workers’
Compensation Agency, are invited to file supplemental briefs on this issue within 42 days
of the date of this order.

      Other persons or groups interested in the possible overruling of Sewell, supra, may
move the Court for permission to file briefs amicus curiae.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         May 12, 2006                        _________________________________________
       d0509                                                                 Clerk